                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 GLORIA MACHADO, AS NEXT                           §
 FRIEND OF ANTHONY T. MACHADO                      §
 and MANLIO AMAYA,                                 §
 INDIVIDUALLY, AS PERSONAL                         §
 REPRESENTATIVE OF THE ESTATE                      §
 OF IVAN A. AMAYA, DECEASED,                       §
                                                   §
                  Plaintiffs,                      §
                                                   §
 v.                                                §    Civil Action No. 3:18-CV-00282-L
                                                   §
 XPEDITE LOGISTICS, LLC, CRETE                     §
 CARRIER CORPORATION D/B/A                         §
 SHAFFER TRUCKING, RONALD                          §
 ANTHONY BEASLEY, and JAMES                        §
 ELY JR.                                           §
                                                   §
                  Defendants.                      §

                          MEMORANDUM OPINION AND ORDER

       In reviewing the pending Motion for Summary Judgment filed by Defendants Crete Carrier

Corporation (“Crete Carrier”) and James Ely, Jr. (“Ely”) and the record, the court notices some

deficiencies in Crete Carrier’s Notice of Removal that leads it to question whether it has subject

matter jurisdiction over this removed action. A federal court has an independent duty, at any level

of the proceedings, to determine whether it properly has subject matter jurisdiction over a case.

Ruhgras AG v. Marathon Oil Co., 526 U.S. 574, 583 (1999) (“[S]ubject-matter delineations must

be policed by the courts on their own initiative even at the highest level.”); McDonal v. Abbott

Labs., 408 F.3d 177, 182 n.5 (5th Cir. 2005) (A “federal court may raise subject matter jurisdiction

sua sponte.”) (citation omitted). Accordingly, before ruling on Defendants’ Motion for Summary

Judgment, the court enters this order to sua sponte address its concerns to confirm whether it has

subject matter jurisdiction to hear this action.



Memorandum Opinion and Order – Page 1
       Crete Carrier removed this action from state court on February 2, 2018, based on diversity

jurisdiction. In its Notice of Removal, Crete Carrier alleges it was the only named party to have

been served at the time of removal and, accordingly, the consent of the other defendants to the

removal was unnecessary pursuant to 18 U.S.C. § 1446(b)(2), which requires defendants who have

been “properly joined and served” to join in or consent to the removal of the action. Crete Carrier

states that the basis for removal is the complete diversity of the citizenship between Plaintiffs and

Crete Carrier. Crete Carrier is, however, required to set forth the citizenships of all other named

defendants in the state court action, irrespective of whom had been served at the time of removal.

“Whenever federal jurisdiction in a removal case depends upon complete diversity, the existence

of diversity is determined from the fact of citizenship of the parties named and not from the fact

of service.” New York Life Ins. Co. v. Deshotel, 142 F.3d 873, 883 (5th Cir. 1998) (citations

omitted).

       Crete Carrier adequately alleges its citizenship and that of Plaintiffs. Specifically, it alleges

that it is a “corporation organized and exi[s]ting under the laws of the State of Nebraska, with its

principal place of business in Lincoln, Nebraska.” Doc. 1 ¶ 7(b). It alleges that Plaintiffs, both

natural persons, are Texas citizens. Doc. 1 ¶ 7(a). As to the other three named defendants—Xpedite

Logistics, LLC, James Ely, Jr., and Ronald Anthony Beasley—Crete Carrier merely states that

“neither is a Texas citizen.” Doc. 1 ¶ 3. This assertion is woefully inadequate to affirmatively state

the basis of diversity of citizenship between the parties. “[T]he basis on which jurisdiction depends

must be alleged affirmatively and distinctly and cannot be established argumentatively or by mere

inference.” Getty Oil Corp. v. Insurance Co. of North America, 841 F.2d 1254, 1259 (citing Illinois

Cent. Gulf R.R. Co. v. Pargas, Inc., 706 F.2d 633, 636 n.2 (5th Cir. 1983)).

       A natural person is considered a citizen of the state where that person is domiciled, that is,

where the person has a fixed residence with the intent to remain there indefinitely. See Freeman v.

Memorandum Opinion and Order – Page 2
Northwest Acceptance Corp., 754 F.2d 553, 555-56 (5th Cir. 1985). “‘Citizenship’ and ‘residency’

are not synonymous.” Parker v. Overman, 59 U.S. 137, 141 (1855). “For diversity purposes,

citizenship means domicile; mere residence in [a] [s]tate is not sufficient.” Preston v. Tenet

Healthsystem Mem’l Med. Ctr., Inc., 485 F.3d 793, 799 (5th Cir. 2007) (citation and quotation

marks omitted). “Domicile requires residence in [a] state and an intent to remain in the state.” Id.

at 798 (citing Mississippi Band of Choctaw Indians v. Holyfield, 490 U.S. 30, 48 (1989)). As Crete

Carrier merely states that the other named defendants are not Texas citizens, it fails to set forth the

necessary allegations to establish the citizenship of Individual Defendants James Ely, Jr. and

Ronald Anthony Beasley.

       The citizenship of a limited liability company “is determined by the citizenship of all of its

members.” Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008). Crete Carrier

must list or state the citizenship of all the members of Defendant Xpedite Logistics, LLC, and

show that complete diversity exists. The court understands that there was some discussion between

the parties as to whether Xpedite Logistics, LLC is a correct Defendant in this case. Plaintiff filed

a Motion for Remand on March 5, 2018, advising the court that Xpedite Logistics, LLC is a Texas

limited liability company and its sole member is John J. Shaw who is a Texas citizen. Doc. 7 ¶ 2.

Plaintiff then filed a Motion to Withdraw Their Motion for Remand to inform the court that Crete

Carrier’s attorney sent an e-mail informing them that Xpedite Logistics, LLC was not correctly

identified by Plaintiff, and that, rather, the correct Defendant is a different company doing business

out of Oklahoma. In its Response, Xpedite Logistics, LLC contends its principal place of business

is located in Sapulpa, Oklahoma. Doc. 9 ¶ 4. This allegation does not meet the requirement for

setting forth the citizenship of a limited liability company, as it does not state the names of the

members of Xpedite Logistics, LCC or their citizenships.




Memorandum Opinion and Order – Page 3
       The failure to allege adequately the basis of diversity mandates remand or dismissal of an

action. See Stafford v. Mobil Oil Corp., 945 F.2d 803, 805 (5th Cir. 1991). Accordingly, the court

must presume that this suit lies outside of its limited jurisdiction, unless Defendants can cure the

jurisdictional deficiencies noted in this order. Pennie v. Obama, 255 F. Supp. 3d 648, 671 (quoting

Howery v. Allstate Ins. Co., 243 F.3d 912, 919). Defendants shall, therefore, file an amended notice

of removal that cures the deficiencies noted in this opinion by January 23, 2019. Failure to do so

will result in the sua sponte remand of this case to the state court from which it was removed for

lack of subject matter jurisdiction.

       It is so ordered this 9th day of January, 2019.

                                                     _________________________________
                                                     Sam A. Lindsay
                                                     United States District Judge




Memorandum Opinion and Order – Page 4
